CESS IRL OPSSTNLY ANN, BERLE FARE AUBUAS, Page LOA Rage 28

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RAYMOND M. MBAH,
Plaintiff,
v. Civil Action No. 1:18-cv-02337
JANNEY MONTGOMERY SCOTT, LLC
and
MICHAEL BANNACH,
Defendants.

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE

IT IS HEREBY STIPULATED AND AGREED between counsel representing Plaintiff
Raymond Mbah and counsel representing Defendants, Janney Montgomery Scott LLC and
Michael Bannach, that Plaintiffs Amended Complaint against Defendant in the above-captioned

matter is hereby dismissed, with prejudice, with each side to bear its own costs.

  

 

Bea +. i

Tontl Uh David J. Walton
Kelly Trewella Debra S. Friedman
Law Offices of Thomas More Holland Steven D. Millman
1522 Locust Street Cozen O'Connor
Philadelphia, PA 19102 One Liberty Place

1650 Market Street, Suite 2800
Attorneys for Plaintiff Philadelphia, PA 19103

Phone: (215) 446-0031
Fax: (215) 665-2013

Dated: alt | 1%

Attorneys for Defendant

Dated: fof2 af if x

, se 24a

0 Ordered EIB cee 2

of OAtpar , 20_18
Nek L (fp Aln o——

Hon. “ L. Hillman, USD

|
